DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 1/10/22 have been entered.  

Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. The primary reference cited in the 103 rejection(s) below is Baudoin (US 20160108970 A1). 
Applicant contends that the newly recited limitation is not taught by the prior art cited. The examiner respectfully disagrees, as discussed in additional detail in the rejection below. However, in brief, the examiner respectfully maintains that Baudoin does teach that “the first and second coupling sections may freely rotate about a longitudinal axis relative to each other.” Specifically, Baudoin teaches that the that coupling sections (Fig 1, connection section with 250 and 240) are attached to the pivoting connections (Fig 1, 30) via threads 125, seen in additional detail in Fig 3 and described in Para 0032 (the shaft of the connector “has external attachment threads (125)”). In other words, a connection section is able to be threaded and unthreaded together independent of the other connection section. In so doing, it “free rotate[s] about a longitudinal axis relative to each other”. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. More particularly, the examiner notes that the specification does not discuss the feature that would suggest a narrower interpretation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “There is no ability to transmit torque through the claimed coupling”) are not recited in the rejected claim(s), and does not appear to be supported in the original disclosure.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 17 and 25 recite “the first and second coupling sections may freely rotate about a longitudinal axis relative to each other”. The original disclosure does not reasonably convey to one of ordinary skill possession of the claimed invention. While applicant’s mention of the drawings attempting to depict a ball and socket joint, the mere presence of a ball and socket joint does not necessarily suggest free rotation. For example, applicant has asserted that “the cited prior art describes articulated connections which are configured to transmit torque through the connection” and by implication, according to applicant, does not “freely rotate about a longitudinal axis”. However, Baudoin explicitly describes his members as being a ball and socket arrangement (e.g. Para 0033, “ball member (30) is inserted through a corresponding ball socket (40)”). In other words, the mere presence of a ball and socket joint does not inherently convey the claimed limitation, even as application has conceded with respect to the prior art. The examiner additionally notes that there is no textual support in the original specification or original claims for the limitation in question. The examiner similarly notes that the drawings are at best unclear (and thus do not “reasonably 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin (US 20160108970 A1), in view of Cooper (US 1732354 A), further in view of Frear (US 4904228 A).

Regarding claim 17, Baudoin teaches a flexible coupling for coupling sections of a downhole tubing string (Figs 1-2, coupling 5), comprising: 
(a) first and second coupling sections, (Figs 1-2, coupling section 250 and 240to the left and right of central portion 35, respectively) each comprising a tubing string attachment at a first end (Para 0031, each of the coupling sections has “threaded connection (20)” which is capable of attaching to a tubing string) and a contact surface at a second end (Figs 1-2, contact surface on the opposing end which contacts connector 30); 
 (Fig 2, central section 35 has ends which face the first and second coupling sections, 250 and 240, respectively); and 
(c) a first pivoting connector (Fig 2, connector 30 on the left) rigidly attached to one of the first coupling section or the central section and pivotally attached to the other (Fig 1-2, connector 30 is attached pivotably via ball head to the central section 35 and rigidly attached via a rigid shaft to 250); 
(d) a second pivoting connector (Fig 2, connector 30 on the right, not labelled in Fig 2, but labelled in Fig 1) rigidly attached to one of the second coupling section or the central section and pivotally attached to the other (Fig 1-2, connector 30 is attached pivotably via ball head to the central section 35 and rigidly attached via a rigid shaft to 240);
 wherein the flexible coupling is moveable between an axially aligned position where the first and second pivoting connectors maintain separation between the first and second coupling section contact surfaces, and the central section (Fig 1-2, as seen as the coupling is axially aligned at least by virtue of the alignment of the flow bore 100 across the device; the sections with their respective contact surfaces are physically spaced from one another as seen)
wherein the first and second coupling sections may freely rotate about a longitudinal axis relative to each other (The examiner notes that this is discussed in additional detail in the response to arguments and not repeated again here, however Fig 1, Para 0032 coupling sections 250/240 are attached via threads 125. Thus in threading/unthreads are about to freely rotate about a longitudinal axis relative to each other). 
Baudoin is silent on a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section. 
Cooper teaches a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section (Fig 2, 4, the coupling sections 3 and 4, which are modified to be the coupling section of Baudoin, are in direct contact with the central section 16) to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section (Page 2, lines 85-90, the “socket member [16] tilted due to shaft 2”, and as seen, the pivotal movement of the sections would be limited by virtue of the direct contact as seen in Fig 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by having the contact between the sections to limit pivotal movement as disclosed by Cooper because this arrangement would limit the bending of the tool to limits that would prevent damage or excessive pending applied to the ball joint.  
Baudoin as modified is silent on wherein the flexible coupling defines a bore passing through the first and second coupling sections, the central section and the first and second pivoting connectors, providing fluid communication through the flexible coupling, wherein the bore is open at the first and second coupling section first ends for 
 Frear teaches that the principles that flexible joints are usable in drill strings and output shaft of down hole motors (Column 1, lines 23-26, Fig 4 and 7) and “a universal ball joint system for down-hole motors of various types well known in the drilling art. It may also be used as the articulated joint in a series of string collars in the drill string since the universal joint of this invention is capable of operating under substantial working pressures” (Column 2, lines 37-43). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by applying the motor shaft joint of Baudoin as a drill string as Frear establishes that the operating principles “may also be used as the articulated joint in a series of string collars in the drill string” (Column 2, lines 37-43). 
Baudoin as modified by Frear teaches wherein the flexible coupling defines a bore passing through the first and second coupling sections, the central section and the first and second pivoting connectors, providing fluid communication through the flexible coupling, wherein the bore is open at the first and second coupling section first ends for fluid communication from the bore into the sections of the downhole tubing string when coupled to the first and second coupling section first ends (Fig 4 of Frear, there is necessarily a communication bore which would be required for a drill string as Baudoin has been modified to be applied to, from the upper connection end 112a to the lower connection end 126a, which would be the coupling sections of Baudoin). 

Regarding claim 18, Baudoin as modified further teaches wherein the pivoted position is where both the first and second coupling section contact surfaces are in contact with the central section (Page 2, lines 85-90 of Cooper, the “socket member [16] tilted due to shaft 2”, and as seen, the pivotal movement of the sections would be limited by virtue of the direct contact as seen in Fig 4).  

Regarding claim 19, while Baudoin teaches the device is capable of “accommodating this bend” with the operation of the device and possess a ball joint for pivoting and necessarily must pivot to a degree greater than 0 (Fig 1-2, Para 0004 degree), Baudoin as modified further teaches is not explicit on wherein the pivoted position is one where one or both of the first and second coupling sections is capable of being pivoted 22.5 degrees relative to the central section.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by having the pivoted position be one where one or both of the first and second coupling sections is capable of being pivoted 22.5 degrees relative to the central section since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Additionally allowing movement of 22.5 degrees, at least, 

Regarding claim 20, Baudoin as modified by Cooper further teaches wherein a coupling section applying a compressive force to the central section in the pivoted position (Fig 2, 4, the coupling sections 3 and 4, which are modified to be the coupling section of Baudoin, are in direct contact with the central section 16. This direct contact would apply a compressive load and it applies a force toward the central section).  
	
Regarding claim 21, Baudoin as modified by Cooper further teaches wherein the second coupling section contact surface is at a non-perpendicular angle to a longitudinal axis of the second coupling section (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is at a non-perpendicular angle relative to the longitudinal axis as the contact surface is tapered).  
  
Regarding claim 22, Baudoin as modified by Cooper further teaches wherein the first coupling section contact surface is not perpendicular to a longitudinal axis of the first coupling section (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is at a non-perpendicular angle relative to the longitudinal axis as the contact surface is tapered).  

(Fig 3, connectors 30 have a “spherical end (30a)” in Para 0032).  

Regarding claim 24, Baudoin further teaches wherein the ball joint comprises a shaft and a ball (Fig 3, connectors 30 have a “spherical end (30a) and an elongated shaft (30b)” in Para 0032).
In the embodiment relied upon in the parent claim, Baudoin is silent on wherein the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section.  
In an alternate embodiment, Baudoin teaches the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section (Fig 6, shaft end 30 is rigidly attached to the central section while the ball is in the coupling section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by a first embodiment of Baudoin by having the shaft is rigidly attached to the central section and the ball is disposed in a socket defined by the first or second coupling section as disclosed by an alternate embodiment of Baudoin since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it would be “obvious to try" – choosing from a finite number of identified, predictable solutions (Baudoin discloses two orientations for the ball socket coupling relative to the central section), with a reasonable expectation of 

Regarding claim 26, Baudoin as modified further teaches wherein the first pivoting connector extends in a longitudinal direction from the first coupling section to the central section (Fig 2, connector 30 extends in the longitudinal direction from the first coupling section to the central section 250 labelled in Fig 1), and the first coupling section contact surface extends away from the longitudinal direction (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is extends away from the longitudinal axis as the contact surface is tapered).  

Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin (US 20160108970 A1), in view of Cooper (US 1732354 A). 

Regarding claim 25, Baudoin teaches a flexible coupling for coupling sections of a downhole tubing string (Figs 1-2, coupling 5), comprising: 
(a) first and second coupling sections (Figs 1-2, coupling section 250 and 240 to the left and right of central portion 35, respectively), each comprising a tubing string attachment at a first end (Para 0031, each of the coupling sections has “threaded connection (20)” which is capable of attaching to a tubing string) and a contact surface at a second end (Figs 1-2, contact surface on the opposing end which contacts connector 30); 
(Fig 2, central section 35 has ends which face the first and second coupling sections, 250 and 240, respectively); and 
(c) a first pivoting connector (Fig 2, connector 30 on the left) comprising a shaft rigidly attached to one of the first coupling section or the central section and a ball pivotally attached to the other (Fig 3, connectors 30 have a “spherical end (30a) and an elongated shaft (30b)” in Para 0032; Fig 2, the shaft is seen in the first coupling section and the ball is pivotably attached to the central section); 
(d) a second pivoting connector (Fig 2, connector 30 on the right, not labelled in Fig 2, but labelled in Fig 1) comprising a shaft rigidly attached to one of the second coupling section or the central section and a ball pivotally attached to the other (Fig 3, connectors 30 have a “spherical end (30a) and an elongated shaft (30b)” in Para 0032; Fig 2, the shaft is seen in the second coupling section and the ball is pivotably attached to the central section); 
wherein the flexible coupling is moveable between an axially aligned position where the first and second pivoting connectors maintain separation between the first and second coupling sections contact surfaces and the central section (Fig 1-2, as seen as the coupling is axially aligned at least by virtue of the alignment of the flow bore 100 across the device; the sections are physically spaced from one another as seen)
wherein the first and second coupling sections may freely rotate about a longitudinal axis relative to each other (The examiner notes that this is discussed in additional detail in the response to arguments and not repeated again here, however Fig 1, Para 0032 coupling sections 250/240 are attached via threads 125. Thus in threading/unthreads are about to freely rotate about a longitudinal axis relative to each other). 
Baudoin is silent on a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section. 
Cooper teaches a pivoted position wherein one or both of the first and second coupling section contact surfaces is in direct physical contact with the central section (Fig 2, 4, the coupling sections 3 and 4, which are modified to be the coupling section of Baudoin, are in direct contact with the central section 16) to limit pivotal movement of the first and second coupling sections, respectively, relative to the central section (Page 2, lines 85-90, the “socket member [16] tilted due to shaft 2”, and as seen, the pivotal movement of the sections would be limited by virtue of the direct contact as seen in Fig 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baudoin by having the contact between the sections to limit pivotal movement as disclosed by Cooper because this arrangement would limit the bending of the tool to limits that would prevent damage or excessive pending applied to the ball joint.  

Regarding claim 27, Baudoin as modified further teaches wherein the first pivoting connector extends in a longitudinal direction from the first coupling section to the central (Fig 2, connector 30 extends in the longitudinal direction from the first coupling section to the central section 250 labelled in Fig 1), and the first coupling section contact surface extends away from the longitudinal direction (Fig 2 of Cooper, the contact surface of the coupling sections 3 and 4, is extends away from the longitudinal axis as the contact surface is tapered).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676